Citation Nr: 0703896	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-13 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgianne F. Bollinger, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, denied 
entitlement to TDIU. 

The veteran testified before the undersigned at a December 
2005 videoconference hearing.  He also testified before the 
RO at a November 2004 hearing.  Transcripts have been 
associated with the file.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran has waived 
RO consideration of that evidence.  The Board may consider 
the appeal.  38 C.F.R. § 20.1304.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that further development is needed regarding 
the veteran's claim for TDIU.  In order for a veteran to 
prevail on a claim for a TDIU, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in and of 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  A VA examining physician should generally 
address the extent of functional and industrial impairment 
due to the veteran's service-connected disability.  See Gary 
v. Brown, 7 Vet. App. 229 (1994).

Under these circumstances, the Board finds that a well- 
reasoned, well-supported medical opinion is needed from a VA 
examiner, addressing the question of whether the veteran's 
service-connected post traumatic stress disorder renders him 
unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); see 
also Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the Board 
has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the  
appellant's service-connected disability has on his ability  
to work.).  The Board also notes that the RO originally 
requested such an opinion in the request for the veteran's 
March 2005 VA examination.  No such opinion was provided.  
The Board finds that this examination is inadequate for 
determining entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the medical records from the VA 
Medical Center in Marion, Indiana, for 
psychiatric treatment the veteran has 
received from 2006 to the present.

2.  After obtaining the recent VA records, 
the veteran should be scheduled for a VA 
examination to determine whether his 
service-connected post traumatic stress 
disorder, alone, renders him unemployable.  
An appropriate examination should be 
scheduled to evaluate the veteran's 
service-connected psychiatric disability.

The veteran's claims folder must be 
available to the examiners for review in 
conjunction with the examinations.  The 
examiner should explain the rationale for 
any opinion given regarding the effect of 
the veteran's service-connected disability 
on his ability to obtain or maintain 
employment.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


